        Case 1:17-cv-01769-DAD-SAB Document 73 Filed 11/16/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CLAUDE CARR,                                     )   Case No. 1:17-cv-01769-DAD-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION
13          v.                                            TO COMPEL AS MOOT
                                                      )
14                                                    )   (ECF No. 71)
     TED PRUITT,
                                                      )
15                  Defendant.                        )
                                                      )
16                                                    )

17          Plaintiff Claude Carr is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          This action is proceeding against Defendant Pruitt for deliberate indifference in violation of the

20   Eighth Amendment. The discovery and scheduling order issued in this case on May 23, 2019. (ECF

21   No. 30.) After an unsuccessful settlement conference, the Court issued an amended discovery and

22   scheduling order on September 4, 2019. (ECF No. 46.)

23          Currently before the Court is Plaintiff’s motion to compel, filed October 23, 2020. (ECF No.

24   71.) Defendant filed an opposition on November 13, 2020. (ECF No. 72.) The Court deems

25   Plaintiff’s motion suitable for review without the filing of a reply by Plaintiff. Local Rule 230(l).

26          Plaintiff moves to compel Defendant Pruitt to conduct his deposition within thirty days of the
27   Court’s order granting Defendant’s third motion to extend the discovery and dispositive motion

28   deadlines. (ECF No. 71 at 1, 3.)

                                                          1
        Case 1:17-cv-01769-DAD-SAB Document 73 Filed 11/16/20 Page 2 of 2



1             Defendant submits that Plaintiff’s deposition was conducted on November 12, 2020. (ECF No.

2    71 at 2, Ex. A.) Consequently, Plaintiff’s motion to compel the taking of his deposition is now moot

3    and is denied on that basis.

4
5    IT IS SO ORDERED.

6    Dated:     November 16, 2020
7                                                     UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
